Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 1 of 18 Page ID #:7




                  EXHIBIT A
           Case 5:20-cv-01436-JGB-SP Document 1-1i./l'k'/io   /o.-oPage 2 of 18 Page ID #:8
                                                    Filed 07/20/20
                                           SUMMONS                                                                                                           SUM-100
                                   (CITACION JUDICIAL)                                                                    FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
  NOTICE TO DEFENDANT:
  (AV/SOALDEMANDADOJ: RIVERSIDE UNIVERSITY HEALTH
  SYSTEMS-MEDICAL CENTER; CMRE FINANCIAL SERVICES,
  INC.; ANTHEM BLUE CORSS; and DOES 1 through 100,
  Inclusive
                                                                                                                            s         filed
                                                                                                                            Superior Court of California
                                                                                                                               County of Riverside
                                                                                                                                         6/4/2020
                                                                                                                                       V. Lupercio
  YOU ARE BEING SUED BY PLAINTIFF:                                                                                                  Electronically Filed
  (LO ESTA DEMANDANDO EL DEMANDANTE): KEVIN MASSEY




   bSovlf                                          decide against you without your being heard unless you respond within 30 days. Read the information
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
                        ^                                         response. You can find these court forms and more information at the California Courts
  uniine Self-f^lp Center (w^.wurtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
  may^e taken without Lrthenwam^ If you do not We your response on time, you may lose the case by default, and your wages, money, and property
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral servicre. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprom groups at the California Legal Services Web site (www.lawhelpcalifymia.org), the Caiifornia Courts Online Self-Help Center
  (www.courtinfy.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
            f^y               0'' 3d>itration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  /A VISO! Lo han aemandado. Si no responde dentro de 30 dias, la code puede decidir en su contra sin escuchar su versidn. Lea la informacidn a
  continuacion
   Tiene 30 DIAS DE CALENDARIO despuds de que le entreguen esta citacidn y papeles legates para presentar una respuesta por escrito en esta
  corre y hacer qua se entregue una copia al demandante. Una cada o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
  en rormafo legal cormcto si desea que procesen su caso en la code. Es posible que haya un fyimulario que usted pueda user para su respuesta.
  Puede encontrar estos formulanos de la code y mds informacidn en el Centro de Ayuda de las Codes de California Avww.sucorte.ca.qov) en la
  Diblioteca de leyes de su condado o en la code que le quede mds cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la code

   Hay otros requlsitos legates. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
  remision aabogados. Si no puede pagar a un abogado. es posible que cumpla con los requisites para obtener servicios legates gratuitos de un
  programade servicios legates sin fmes de lucro. Puede encontrar estos gnjpos sin fines de lucre en el sitio web de California Legal Services
  (www.la^elpcalifomia.org^, en el^ntro de Ayuda de las Codes de California, fwww.sucorte.ca.gov,) o ponidndose en contacto con la corte 'o el
         de           /oca/es. A WSO; Por ley, la code pene derecho a reclamarlas cuotas y los costos exenfos por imponer un gravamen sobre
   ua quier recuperacion de $10,000 6 mbs de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene aue
  pagar el gravamen de la code antes de que la code pueda desechar el caso.
I he name and address ot the court is:
                                                                                                    CASE NUMBER:
(El nombre y direccidn de la code es):
                                                                                                         (NumsroUelCeso):       )    R|C2001502
RIVERSIDE COUNTY SUPERIOR COURT
4050 MAIN STREET
RIVERSIDE, CA 92501
RIVERSIDE CIVIL
 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
                           y numero de teldfono del abogado del demandante, o del demandante que no tiene abogado, es):
 NOLAN F. KING, ESQ. - SBN 93358                                                       (909) 931-0010    (909) 931-0043
 LAW OFFICES OF NOLAN F. KING                                                                                           ^
 876 NORTH MOUNTAIN AVENUE, SUITE 200, UNIT I
 UPLAND, CA 91786                                                                     Email: nf)cing@hotmail.com
DATE:                                                               Clerk, by _                                        Deputy
(Fecha)                  ___________________________________ (Secretario)_________________                             (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons (POS-010))
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                 1- I   I as an individual defendant.
                                 2. I___I as the person sued under the fictitious name of (.

                                     3.         on behalf of ('spec/iyj;

                                          under:  |   | CCP 416.10 (corporation)                           □ CCP 416.60 (minor)
                                                  I   I CCP 416.20 (defijnet corporation)                  I I CCP 416.70 (conservatee)
                                                  □] CCP 416.40 (association or partnership)               □] CCP 416.90 (authorized person)
                                                  I   I other (specify):
                                    4. [     I by personal delivery on (date):                                                                               Pago 1 of 1
Form Adoptad for Mandatory Use
                                                                      SUMMONS                                                       Code of Civil Procedure §§ 412.20.465
  Judicial Council of California
 SUM-100 (Rev, Juty 1. 2009]                                                                           SoKns-
                                                                                                        anus
Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 3 of 18 Page ID #:9



       1   LAW OFFICES OF NOLAN F. KING
   2
           NOLAN F. KING. ESQ. - STATE BAR NO. 93358
           876 North Mountain Avenue
                                                                                  FILED
                                                                             Superior Court of Cairfomia
                                                                                County of Riverside
           Suite 200, Unit I
                                                                                      6/4/2020
   3       Upland, California 91786                                                 V. Lupercio
           Phone:       (909) 931-0010                                           Electronically Filed
   4       Fax:         (909) 931-0043
           Email:       nfkina(3)hotmail.com
   5

   6       Attorney for Plaintiff, KEVIN MASSEY
   7
   8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
   9                              IN AND FOR THE COUNTY OF RIVERSIDE
  10
  11       KEVIN MASSEY.                             )       CASE NO.       RIC2001502
                                                     )
  12                             Plaintiff,          )       COMPLAINT FOR DECLARATORY
                                                     )       RELIEF
  13                vs.                              )
                                                     )       [Unlimited Civil Action]
  14       RIVERSIDE UNIVERSITY HEALTH               )
           SYSTEMS-MEDICAL CENTER; CMRE              )
  15       FINANCIAL SERVICES, INC.;                 )
           ANTHEM BLUE CROSS; and DOES 1             )
  16       through 100, Inclusive,                   )
                                                     )
  17                             Defendants.         )

  18
  19
  20
  21                      COMES NOW, the Plaintiff, KEVIN MASSEY, and for Causes of Action
  22       against Defendants, and each of them, alleges as follows:
  23
  24                           FIRST CAUSE OF ACTION-DECLARATORY RELIEF
 25                                           (As to All Defendants)
 26                       1.     That the true names and capacities of Defendants designated
 27        herein as DOES 1 through 100, Inclusive, are unknown to Plaintiff who therefore sues
 28        //////


                                                         1
                                         Complaint for Declaratory Relief
Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 4 of 18 Page ID #:10



   1   said Defendants by such fictitious names and will seek leave of Court to ament this
   2   Complaint when the true names and capacities have been ascertained.
   3                 2.     That at all times mentioned herein the actions and failure to act
   4   hereinafter alleged took place within the County of Riverside, State of California, and
   5   Riverside is the proper jurisdiction to hear this matter.
   6                 3.     That Defendants, and each of them, were in some manner
   7   tortiously, contractually or otherwise responsible for the acts hereinafter set forth.
   8                 4.     That at all times mentioned herein Defendant, RIVERSIDE
   9   UNIVERSITY HEALTH SYSTEM-MEDICAL CENTER, was and is a corporation or other
  10   recognized entity doing business in the State of California and duly licensed to do so.
  11                 5.     That at all times mentioned herein. Defendants, and each of them,
  12   were the agents, servants or employees of each of the other Defendants, and were at
  13   all times acting within said agency and employment.
  14                 6.     That at all times mentioned herein Defendant, CMRE FINANCIAL
  15   SERVICES, INC., (hereinafter referred to as “CMRE”) was and presently does business
  16   at 3075 East Imperial Highway, Suite 200, Brea, California.
  17                 7.     That at all times mentioned herein Defendant, ANTHEM BLUE
  18   CROSS (hereinafter referred to as “ANTHEM") was and is a corporation or other
  19   recognized entity authorized to do business in the State of California.
  20                 8.     That at all times mentioned herein Defendant, RIVERSIDE
  21   UNIVERSITY HEALTH SYSTEM-MEDICAL CENTER (hereinafter referred to as
  22   “RIVERSIDE") was and is a hospital duly licensed to operate as a hospital in the State

  23   of California and is located in the County of Riverside.
  24                 9.     That at all times mentioned herein Plaintiff, KEVIN MASSEY, was
  25   and is a resident of the County of Riverside, State of California.

  26                 10.    That on or about February 8, 2019, Plaintiff, KEVIN MASSEY, was

  27   involved in a serious vehicle accident requiring him to be transported by ambulance on
  28   an emergency basis to RIVERSIDE for emergency surgery and other emergency

                                                  2
                                   Complaint for Declaratory Relief
Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 5 of 18 Page ID #:11



   1   treatment. Plaintiff, KEVIN MASSEY, was taken from the accident scene directly to
   2   RIVERSIDE via ambulance.

   3                 11.    That upon arrival and before treatment took place at RIVERSIDE
   4   on February 8, 2019, RIVERSIDE checked and verified Plaintiff, KEVIN MASSEY’S
   5   insurance Information and treatment eligibility was approved by RIVERSIDE. Plaintiff,

   6   KEVIN MASSEY, was then admitted and had emergency surgery on his left knee. At

   7   no time during this time period was Plaintiff, KEVIN MASSEY, every advised or

   8   informed that there was any issue with his insurance or coverage for the treatment,
   9   surgery or care.
  10                 12.    After the surgery and hospital stay. Plaintiff, KEVIN MASSEY, was
  11   discharged and upon discharge, again there was no mention of any insurance issues,
  12   coverage or other problems.

  13                 13.    That on February 8. 2019, Plaintiff, KEVIN MASSEY, had full
  14   insurance coverage with ANTHEM. A true and exact copy of Plaintiff, KEVIN
  15   MASSEY’S Insurance Card is attached hereto as Exhibit “A” and by reference thereto
  16   incorporated herein as though fully set forth at length.
  17                 14.    As a result of complications which manifested after the first

  18   surgery. Plaintiff, KEVIN MASSEY, was required to have a second surgery which also
  19   took place at RIVERSIDE in 2019. Plaintiff, KEVIN MASSEY, and his fiance arrived at
  20   RIVERSIDE for the second surgery and the receptionist verified that Plaintiff, KEVIN
  21   MASSEY, was fully covered by his insurance for the second operation and she advised
  22   Plaintiff, KEVIN MASSEY, that the charges for the second surgery would be covered by

  23   ANTHEM.
  24                 15.    After the second surgery. Plaintiff, KEVIN MASSEY, started

  25   receiving bills from RIVERSIDE stating that his insurance would not pay all of the bill
  26   and it was demanded that Plaintiff, KEVIN MASSEY, pay the disputed amount of
  27   $55,524.89. Please see Exhibit “B” attached hereto and incorporated herein by

  28   reference.

                                                    3
                                   Complaint for Declaratory Relief
Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 6 of 18 Page ID #:12



   I                    16.   Plaintiff. KEVIN MASSEY, demanded that ANTHEM BLUE CROSS
   2   pay the outstanding bill to RIVERSIDE based upon Plaintiff, KEVIN MASSEY’S
   3   insurance coverage, which ANTHEM BLUE CROSS has refused and continues to
   4   refuse to pay.
   5                    17.   RIVERSIDE then assigned for collection the disputed $55,524.89
   6   bill to CMRE who has continuously “called” and “harassed" Plaintiff, KEVIN MASSEY, in
   7   an unlawful attempt to get Plaintiff, KEVIN MASSEY, to pay this disputed bill. As an

   8   unfair business practice and in violation of the Fair Credit Reporting Act and the Fair
   9   Collection Services Act, Defendants in an attempt to collect this disputed bill placed
  10   Plaintiff, KEVIN MASSEY, on the local credit bureaus as a "Collection”, thereby
  11   damaging Plaintiff, KEVIN MASSEY’S credit status and reputation in an amount to be
  12   proven at the time of Trial. Defendant, CMRE, made multiple harassing phone calls,
  13   including threats of lawsuits and credit damage. Please see Exhibit “C” attached
  14   hereto and incorporated herein by reference.
  15                    18.   An actual controversy exists and a judicial determination Is required
  16   at this time to determine the rights and liabilities of the respective parties to this litigation
  17   as follows:
  18                          (a)    Plaintiff, KEVIN MASSEY, contends that he was totally
  19                                 insured and covered by ANTHEM insurance at the time he
  20                                was first admitted to RIVERSIDE.
  21                          (b)   Defendants contend to the contrary.
  22                          (c)   Plaintiff, KEVIN MASSEY, contends that he was fully
  23                                insured and covered for his second admittance and surgery
  24                                at RIVERSIDE.

  25                          (d)   Defendants contend to the contrary.

  26                          (e)   Plaintiff, KEVIN MASSEY, contends that his insurance with
  27                                ANTHEM was in full force and effect at the time of the

  28                                accident on February 8, 2019.

                                                      4
                                     Complaint for Declaratory Relief
Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 7 of 18 Page ID #:13



   1                          (f)     Defendants contend to the contrary.
   2                          (g)     Plaintiff, KEVIN MASSEY, contends that RIVERSIDE told

   3                                  him at the time of admittance for the first surgery that he was
   4                                  fully covered and that his insurance would cover this bill.

   5                          (h)     Defendant, RIVERSIDE, contends to the contrary.

   6                          (i)     Plaintiff, KEVIN MASSEY, contends that at the second
   7                                  admittance to RIVERSIDE again his insurance coverage

   8                                  was checked and was advised that this hospitalization was

   9                                  fully covered.

  10                          (i)     Defendant, RIVERSIDE contends to the contrary.
  11                          (k)     Plaintiff, KEVIN MASSEY, contends that Defendant,

  12                                  ANTHEM, has breached the subject insurance contract and
  13                                  has violated California Insurance Code Section 790.03(h)(5).
  14                          (I)     Defendants contend to the contrary.

  15                          (m)     Plaintiff, KEVIN MASSEY, contends that Defendant,

  16                                  ANTHEM, has violated the Implied Covenant of Good Faith
  17                                  and Fair Dealing.

  18                          (n)     Defendants contend to the contrary.

  19                          (0)     Plaintiff. KEVIN MASSEY, contends that Defendant, CMRE,

  20                                  has violated both the Fair Debt Collection Practices Act as

  21                                  well as the Fair Credit Reporting Act.

  22                          (P)     Defendants contend to the contrary.

  23
  24                  WHEREFORE. Plaintiff prays judgment against Defendants, and each of

  25   them, as follows;

  26                   1.     That the Court issue a Declaratory Judgment setting forth the rights

  27   and liabilities of the parties to this litigation;

  28                  2.      For reasonable attorney’s fees as provided by statute;

                                                            5
                                       Complaint for Declaratory Relief
Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 8 of 18 Page ID #:14



   1               3.     For costs of suit incurred herein; and

   2               4.     For such other and further relief as the Court deems just and

   3   proper under the circumstances.

   4   DATED: June 4. 2020               LAW OFF/CE 3 OPNOLAN F. KING

   5

   6
                                            PLAN F. KING. Attorney for PlaT
   7                                        EVIN MASSEY

   8
   9
  10
  11
  12
  13
  14

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 6
                                 Complaint for Declaratory Relief
Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 9 of 18 Page ID #:15




      EXHIBIT “A”
Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 10 of 18 Page ID #:16
 (




                                                        O OPERATtNG ENGINEERS
                                                              hSiUtm   i wi^FARC FUNt> tLOCAt. 12)



                   BlueCross
            KEVIN iV? iVIASSEY

            Member ID;
            OEHOei510026
            Group No:             276753M011
            Plan Code;                   040
            Coverage(s).
            Medical - Pharmacy’




                                                                                    rt
                                               PRUOSiNT BUYER PLAN                PPO




                                                                                                     i
  Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 11 of 18 Page ID #:17




                                       USA     DRIVER LICENSE               FEDERAL
                                                                            LIMITS
                                                                            APPLY

                                StdlB5811740                      class c

                                   EXP 01/07/2024                 END NONE
                                 f LN MASSEY
                                 pFN KEVIN MICHAEL
                                    17130 VAN BUREN BX 111
                                    RIVERSIDE, €A 92504

                                 -u DOB 01/07/1978
                                  M RSTR 03 68                              01071978
                                                            .diL Jb
                                             SEX’ M        HAIR'BAL       EYES H2L
                                             HGT 6‘-0r     WGT 2151b
                                                                             ISS
                                             DD 05/10/201954520/CCFD/24      05/10/2019




P^-\
Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 12 of 18 Page ID #:18




 EXHIBIT B
 *
               Case
                    Riverside
                    5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20CONTACT
                                                                      Page 13INFORMATION
                                                                              of 18 Page ID #:19
                University
        HEALTH SYSTEM
                                                                                                      Patient Financial Services: 1-951-486-5360
                                                                                                      Hours: Mon - Fri 8:00 AM - 4:30 PM
        26520 Cactus Ave
        Moreno Valley, CA 92555
                                                                             Patient Name: KEVIN MASSEY
                                                                                     Balance: 55,448.93


                          Description                                              Charges              insurance              Patient           Patient
             Date
                                                                                                        Pmts/Adjs            Pmts/Adjs          Balance
        Account Number: 50000914857
        Primary Insurance: BLUE CROSS
        Admission and Discharge: 02/08/19 to 02/14/19
                          Charges                                                116,291.65
          04/03/19        Blue Cross Payments                                                            -60,842.72
                          Totals^                                               _116,291.65              ■60,842.72                 0.00        55.448.93
                          Patient Balance                                                                                                       55.448.93

                                                                                                      Balance Due                               5S.44».93



        If you have insurance coverage, please contact us immediately so that we can bill your carrier for you.

        Please note that this bill is from the Hospital ONLY (NOT YOUR DOCTOR).


        IMPORTANT MESSAGE
       Your account is past due. Full payment must be received within 10 days to avoid further collection efforts.


       MyChart is now available! You can sign up. see your information and pay bills online at
       https://myruhealth.org/mychart/. Please cal! 951-486-5360 to register for an online account.




       llRiyiySjMa.ttl   417164-LOMARVRSD-635610-344450127-P; 1592464-1-52; 30899707-1; 1
                                                                                                                                                   658210(PC2)

                                     PLEASE RETURN THIS PORTION WITH YOUR PAYMENT IN THE ENVELOPE PROVIDED

                                                                                a VISA                         o   L     J
                                                                                                                                      n DtSCtVBT
                                                                              CARD NUMBER                                            SECURITY CODE
              RIVERSIDE UNIVERSITY MEDICAL CENTER                             SIGNATURE                                                    EXP. DATE
              26520 CACTUS AVENUE
              MORENO VALLEY, CA 92555                                          ACCOUNT NUMBER               STATEMENT DATE        DUE DATE
                                                                                 50000914857                    07/19/19           08/18/19
               RETURN SERVICE REQUESTED                                                                   iPOJ           AMOUNT PAID HERE

m                                       ADDRESSEE                                                          SEND PAYMENT TO
002447                                                                                      tihi >1       II       'll         il      iniifl      I
                    II                            II
0101
                  KEVIN MASSEY                                                       RIVERSIDE UNIVERSITY HEALTH SYSTEM
                  18558 COLT ST                                                      PO BOX 51414
                  RIVERSIDE. CA 92508-9211                                           LOS ANGELES. CA 90051-5714


                                                                                  SOGOO'=ll^aS70bSL^74DDGSS^^fl^3^
 ti
Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 14 of 18 Page ID #:20




    EXHIBIT C
           Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 15 of 18 Page ID #:21
           CMRE FINANCIAL SERVICES, INC
           3075 E IMPERIAL HWY SUITE 200
           BREA CA 92821-6753
                                                                                                                            Financial Services, Inc.

                                                                                                                            Phone: (877)650-6129
                                                                                                  ciistomerservice@cmrefsi.com | www.cmrefsi.com
                                                                                                    Hours: 7:00 am - 5:30 pm Pacific Standard Time


                                             Qiioai                                                         Notice: Please see reverse side for important
                                                                                                                       information regarding your rights

m          KEVIN MASSEY
           18558 COLT ST
           RIVERSIDE CA 92508-9211
           ............................


 Statement Date: October 31,2019                                                                                          Patient Name: KEVIN MASSEY
"DeSTK[evmTvIassey           '
 RIVERSIDE UNIVERSITY HEALTH SYSTEM - MED CTR has placed the account for collection with our office. We may be reached at
 (877) 650-6129, Monday through Friday between the hours of 7:00 am and 5:30 pm PST.
For your convenience, you may pay with your Visa, MasterCard, American Express, Discover Card, Western Union Quick Collect, personal
check, or money order. To pay your bill online, go to www.cnirefsi.com. You may also access our automated payment center 24 hours a day,
7 days a week using your CMRE account number and PIN number located at the bottom left hand portion of this notice when making your
payment.
Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion thereof, this
office will as.siime this debt is valid. .If you notify this office in writing within 30 days from receiving this notice that you dispute the validity
of this debt, or any portion thereof, this office will obtain verification of the debt or obtain a copy of a judgment and mail you a copy of such
judgment or verification. If you request of this office in writing within 30 days of receiving this notice, this office will provide you with the
name and address of the original creditor if different from the current creditor.
Sending an eligible check for payment to us is deemed sufficient authorization to complete the payment by electronic debit. By doing so,
your checking account will be debited for the amount of the check and your canceled check wiU not be returned to your bank.
Your account balance may be periodically increased due to the addition of accrued interest or other charges as provided in the agreement with
the original creditor or as otherwise provided by state law.
Calls to and from this office may be monitored or recorded.
Tiffany L. - Ext. 157
Collections Account Rep.


                                                  This is a communication from a debt collector.
                          This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                                                                                                                    HOI'
                                                          Please retain top portion for your records.                                               HOI


         GMRE Account #:'                                           0053183353                          To pay your bill online, go to www.cnirefsi.com
                                                                    3353
                                                          (877) 650-6129
                                                       KEVIN'MASSEY
 i-!. '.j^^^^Cfeditor Name:, RIVERSIDE UNIVERSITY HEALTH SYSTEM - MED CTR                                             Statement Date: October 31, 2019
 ■^ii^yCre^tor'Accou^nt#::                                      050000914857
 .5j^^feL:feTedit6r. Ejalance:                                       $55,448.93
                                                                         $75.96
                                                                                                        Remit To:
                                                                     $55,524.89
                                                                                                        CMRE FINANCIAL SERVICES, INC
                                                                                                        3075 E IMPERIAL HWY SUITE 200
                                                                                                        BREACA 92821-6753



                                                                                                                                                     tiosi
               Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 16 of 18 Page ID #:22


                                               SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE

i          I BANNING 311 E. Ramsey St.. Banning, CA 92220                      f . 1 MURRIETA 30755-0 Auld Rd.. Suite 1226. Murrieta. CA 92563
             BLYTHE 265 N. Broadv^ay. Blythe. CA 92225                         I     PALM SPRINGS 3255 E. Tahquitz Canyon Way. Palm Springs, CA 92262
             HEMET 680 N. Stale St. Hemet. CA 92543                                  RIVERSIDE 4050 Main St.. Riverside. CA 92501
K                                                                              I__ J TEMECULA 41002 County Center Dr., #100. Temecula. CA 92591
             MORENO VALLEY 13600 HeacocK St., Sie. D20f.
             Moreno Valley. CA 92553
                                                                                                                                                                     Ri-030
    ATTOftNEY OR PARTY wriHOUI ATTORNEY (Mbitxi,                                                                                    fOH COURT uXONif
    NOLAN F. KING, ESO-   S8N 93350
    LAW OFFICES OF NOLAN F. KING
    876 NORTH MOUNTAIN AVENUE
    SUITE 200, UNIT I
    UPLAND, CA 91786                                                                                                               FILED
                                                                                                                         Superior Court of California
                   TEitPHONEfro,     90S-531-0010   FAX NO. (Ocfiofla/;.-      '’09-^31-004 3                               County of Riverside
           6-iAWLADDRESS(0«io«oi)-   H fking@hotiua 1 i. com
             ATTORNEY FOR            Plaintif f                                                                                      6/4/2020
                                                                                                                                   V. Lupercio
                   PLAINTIFF/PETITIONER: KEVIN MASSEY                                                                         Electronically Piled



       DEFENDArirr/RESPONDEhfT: RIVERSIDE UNIVERSITY HEALTH                                                      CASE NUMBER:
    SYSTEMS-MEDICAL CENTER; CMRE FINANCIAL, etc., et al.                                                                            RIC2001502
                                                                     CERTIFICATE OF COUNSEL

    The undersigned certifies that this matter should be tried or heard in the court identified above for the reasons
    specified below:

       nn The action arose in the zip code of:                                925Q3


       I       I The action concerns real property located in the zip code of;


       I       ! The Defendant resides in the zip code of:




    For more information on where actions should be filed in the Riverside County Superior Courts, please refer
    to Local Rule 1.0015 atwww.riverside.courts.ca.gov.


    i certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing is
    true and correct.



           Date June 4. 2020



                                                                                c:
    NOLAN F.              KING                                                        ►
           friT>eOPPRl><TSAK£Of ^^ATTOWCY |        [PARTY UAKINC OECURATtOW               (                          iSJGNATUREI




                                                                                                                                                                Page 1 of1
    A0pn^^ lor WarxSrary Li*o                                                                                                                                  l.OC«lR(4* 1,0016
    RreofiMo Supenor Cown
                                                                       CERTIFICATE OF COUNSEL                                      rricr»ae ceuru ca goviiocsFfmsnocatrmn tntrrr
    Rt-030 (R«* 08'1S'13]
                                                                                                                                                                      RI-030
            Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 17 of 18 Page ID #:23
                                                                                                                                                                     CM-010
      ATTORMEY OR PARTY WITHOUT ATTORNEY (Name, State Bar numtier, and address):                                                          for court use only
 “NOLAN F. KING,           ESQ.   SBN 93358
      LAW OFFICES OF NOLAN F. KING
      876 NORTH MOUNTAIN AVENUE
      SUITE 200, UNIT I
      UPLAND, CA 91786               Email: nfking@hotmail.com
         TELEPHONE NO.: 909-931-0010     FAXNO.: 909-931-0043
      ATTORNEY FOR Wamel:     Plaintiff
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERS IDE
         sTREeTADDRESS:4050 MAIN STREET
         MAILING ADDRESS: 4 0 5 0 MAIN STREET
        cityandzipcodeiRIVERSIDE, CA           92501
            BRANCH NAME; RIVERS IDE CIVIL
      CASE NAME: KEVIN MASSEY, Plaintiff v. RIVERSIDE
      UNIVERSITY^ etc., et al., Defendants
      CIVIL CASE COVER SHEET                                Complex Case Designation                        CASE NUMBER:

 I X I Unlimited          I    i Limited                    H Counter                 ] Joinder
       (Amount                   (Amount               Filed   with first appearance     by defendant      JUDGE:
       demanded                  demanded is
       exceeds $25,000) $25,000 or less)                     (Cal. Rules   of Court,   rule 3.402)          DEPT:

                                         Items 1-6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
    Auto Tort                                          Contract                                      Provisionally Complex Civil Litigation
         I Auto (22)                                           Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3.400*3.403)
         I Uninsured motorist (46)                             Rule 3.740 collections (09)          I     I Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                 I Other collections (09)               I    I Construction defect (10)
    Damage/Wrongful Death) Tort
                                                          X Insurance coverage (18)                 I    I Mass tort (40)
    I   I Asbestos (04)                                      I Other contract (37)                  I    I Securities litigation (28)
    I   I Product liability (24)                       Real Property                                I    I Environmentat/Toxic tort (30)
    [   I Medical malpractice (45)                     I     I Eminent domain/inverse               I     I Insurance coverage claims arising from the
    I   I Other PI/PDAWD (23)                                  condemnation (14)                            above listed provisionally complex case
    Non-PI/PD/WD (Other) Tort                                ] Wrongful eviction (33)                       types (41)
         ] Business tort/unfair business practice (07) I-----' Other real property (26)              Enforcement of Judgment
       I  I Civil rights (08)                                   Unlawful Detainer                                   I    I Enforcement of judgment (20)
       I  I Defamation (13)                                     I   I Commercial (31)                               Miscellaneous Civil Complaint
       □□Fraud (16)                                             I   I Residential (32)                              I    I RICO (27)
       I  I Intellectual property (19)                          □ Drugs (38)                                        I    I Other complaint (not specified above) (42)
       \  I Professional negligence (25)                        Judicial Review                                      Miscellaneous Civil Petition
       I   I Other non-PI/PD/WD tort (35)                       I    I Asset forfeiture (05)                        I    I Partnership and corporate governance (21)
       Employment                                               I    I Petition re: arbitration award (11)          I    I Other petition (not specified above) (43)
       I  I Wrongful termination (36)                           I    I Writ of mandate (02)
       I  I Other employment (15)                               I    I Other judicial review (39)
2. This case I       I is      xj is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors reQuirino exceptional judicial management:
   a. ___ Large number of separately represented parties d.            J Large number of witnesses
   b. [    I Extensive motion practice raising difficult or novel e.   ] Coordination with related actions pending in one or more courts
             issues that wilt be time-consuming to resolve                in other counties, states, or countries, or in a federal court
   c. I    I Substantial amount of documentary evidence           f. I  I Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. I x I monetary b. l x I nonmonetary; declaratory or injunctive relief c.           I punitive
4. Number of causes of action (specify): 1
5. This case        ] is  I X I is not   a class action suit.
6. If there are any known related cases, file and serve a notic4>olreiate?c§:                                             :e form CM-015.)
Date: June 4, 2020
NOLAN F. KING
                                 (TYPE OR PRINT NAME)
                                                                                              ►7              (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)

                                                                         NOTICE
  •    Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code. Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
  •    File this cover sheet in addition to any cover sheet required by local court rule.
  •    If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
  •    Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
  __________________________________ ____________________________________________________________________________________________________________________ Page 1 of 2
Form Adopted for Mandatory Use
  Judiaal Council of California                                CIVIL CASE COVER SHEET                           \   Cal. Rules of Court, rules 2.30.3.220,3.400-3.403. 3.740;
                                                                                                       So      ons"         Cal. Standards of Judiciat Administration, std. 3.10
   CM.010 (Rev. July 1.2007)
                                                                                                                 C^Pnis
Case 5:20-cv-01436-JGB-SP Document 1-1 Filed 07/20/20 Page 18 of 18 Page ID #:24
